Citation Nr: 1436627	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-connected right knee patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2005 to August 2005 and from June 2007 to May 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Louisville, Kentucky Department of Veteran Affairs (VA) Regional Office (RO) that, in part, assigned an initial noncompensable rating for right knee PFS, effective November 24, 2009.  

Shortly after the rating decision on appeal was issued, the Veteran filed a substantive appeal of a prior rating decision denying service connection for a right knee disability.  In a July 2011 letter, the RO indicated that the matter of service connection had been resolved, and that it had therefore accepted the December 2010 filing as a notice of disagreement with the initial rating assigned.


FINDINGS OF FACT

The Veteran's right knee PFS is not manifested by ankylosis, instability, subluxation, semilunar cartilage abnormality, impairment of the tibia and fibula, or genu recurvatum; flexion and extension are not limited to a compensable degree.


CONCLUSION OF LAW

A compensable rating for right knee PFS is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5099-5024, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2009 letter properly provided the Veteran notice of the downstream issue of an increased initial rating.  The claim was readjudicated in an August 2013 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board notes that in May 2010, a formal finding of unavailability was issued for the Veteran's service treatment records (STRs).  Thereafter, STRs were secured and associated with the record.  Postservice treatment records and Social Security Administration (SSA) records have also been secured.  The RO arranged for VA examinations in August 2010, July 2012, and July 2013.  Together, these are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and note all findings necessary for rating the disability.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, there has been no allegation or evidence of worsening since the most recent VA examination, and an August 2013 report of contact indicates the Veteran has no more evidence and wished to proceed with adjudication of his claim on the merits.  VA's duty to assist is met.

Legal Criteria, Factual Background, an Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's right knee PFS is rated under Diagnostic Code 5099-5024.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2013).  For example, Diagnostic Code 5099 is used to identify unlisted diseases of the musculoskeletal system. Additionally, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself. If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5099 is the service-connected disorder and that the disorder at issue is being rated under Diagnostic Code 5024 tenosynovitis, which is to be "rated on limitation of motion of affected parts, as arthritis."  38 C.F.R. § 4.71a, note following Diagnostic Code 5024.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Limitation of motion of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5260 and 5261.  Under Code 5260, a 0 percent rating is warranted for flexion of the leg limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees.  Under Code 5261, a 0 percent rating is warranted for extension of the leg limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees.  The Veteran's right knee PFS may also be rated under Codes 5256, 5257, 5258, 5259, 5262, and 5263, for symptoms and manifestations other than limitation of motion (i.e., ankylosis, recurrent subluxation or lateral instability, semilunar cartilage dislocation or removal, impairment of the tibia and fibula, and genu recurvatum).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

At the outset, the Board notes that the Veteran's SSA records have been secured, but that such records relate to an award and evaluation of back disabilities; therefore, they are not relevant to the present appeal.

The Veteran's STRs show he injured his right knee while deployed to Iraq and had residual right knee pain thereafter.  Subsequent STRs note only continuing right knee pain; they do not include any range of motion studies or notation of other symptoms or impairment.  In September 2005, the Veteran reported right knee pain that increased with frequent use and is accompanied by redness and swelling.  A December 2008 VA record notes he had normal strength on right knee flexion and extension.  

On August 2010 VA examination, the Veteran denied any deformities, instability, giving way, weakness, incoordination, decreased speed, dislocation, subluxation, or locking.  He reported pain, stiffness, popping, swelling (that limits motion), tenderness, and moderate flare-ups that occur every two to three weeks, lasting one to two days.  The examiner found no objective evidence of instability, pain, or ankylosis.  Range of motion studies showed right knee flexion to 140 degrees, and full extension.  The examiner indicated the Veteran's right knee PFS had a mild effect on exercise, and a moderate effect on his ability to participate in sports or recreation.

In his December 2010 notice of disagreement, the Veteran reported painful swelling and throbbing, and stated he could not run or walk for extended periods.  In his September 2011 substantive appeal, he reported pain and swelling.  An April 2012 VA treatment record notes a positive McMurray's test and right knee pain with instability.

A May 2012 MRI of the right knee showed a small popliteal cyst with a very small amount of fluid, but no cartilaginous nor ligamentous abnormality or meniscus tear or arthritis.

On July 2012 VA examination, the Veteran reported swelling, stiffness, popping, pain, and giving way.  He indicated he couldn't run, and that he occasionally noticed redness under his kneecap; he denied any deformity, instability, incoordination, subluxation, or locking.  The examiner noted his gait was normal, and found no evidence of ankylosis, arthritis, or other abnormalities.  Active range of motion testing showed right knee flexion to 105 degrees and full extension, both without evidence of pain.  There was no pain or additional limitation of motion on repetition.  Muscle strength was normal on both flexion and extension.  The examiner also found no evidence of grinding, instability, patellar abnormalities, or meniscus abnormalities.  He indicated the Veteran's PFS causes significant effects on his usual occupation due to pain and decreased mobility, and that it had a mild effect on chores and shopping, a moderate effect on exercise and recreation, and a severe effect on sports.  The Veteran works full-time as an Army National Guard technician and reported that he had lost no time from work in the last year.

An August 2012 Medical Evaluation Board notes that the Veteran had PFS of the right knee and concluded that he "meets retention standards" with respect to that disability.

On July 2013 VA examination, the Veteran reported swelling, stiffness, buckling, popping, increased fatigability, and constant pain, rated as 7/10.  He denied any flare-ups.  The examiner found no evidence of instability, subluxation or dislocation; x-rays showed no evidence of arthritis or patellar subluxation.  Range of motion testing showed right knee flexion to 125 degrees and full extension, both without objective evidence of pain.  No change was noted on repetition.  The examiner noted there was additional functional impairment due to less movement than normal and interference with sitting, standing, and weight-bearing.  He also found that decreased mobility and pain impair the Veteran's ability to conduct prolonged lifting of heavy loads, climbing, squatting, sitting, and running.

At the outset, the Board notes that the evidence does not show, nor does the Veteran suggest, that his right knee PFS has ever been manifested by ankylosis, subluxation or dislocation, semilunar cartilage dislocation or removal, impairment of the tibia or fibula, or genu recurvatum.  Therefore, a compensable rating for such symptoms is not warranted.  

At no point during the appeals period has the Veteran's right knee flexion been limited to 45 degrees or less, nor has extension been limited to 10 degrees or more.  Extension has consistently been full and flexion has, at the lowest, been limited to 105 degrees.  Therefore, a compensable rating based on limitation of motion under Diagnostic Codes 5260 and 5261 is also not warranted.  Based on the above, the evidence of record does not establish that the Veteran's right knee disability warrants a compensable evaluation for any period on appeal.  

The Board has considered application of 38 C.F.R. § 4.40 and 4.45 and 4.59 and DeLuca v. Brown, supra, for the entire appeal period, and has considered specifically the VA examiners' findings of decreased mobility and the Veteran's reports of pain.  Even with consideration of DeLuca in light of the Veteran's statements and the examination reports, the preponderance of the evidence is against a finding that the Veteran has compensable limitation of motion or that the manifestations of his service-connected left knee condition warrant a compensable rating.  The Board has considered that the percentage ratings represent the average impairment in earning capacity.  38 C.F.R. § 4.1.  In this regard, the Board finds it significant that in July 2012, the military specifically concluded that the Veteran met retention standards with respect to his knee.  Further, all three VA examiners found no pain on range of motion and no pain or additional limitation of motion following repetition.  Moreover, as there are no X-ray findings of arthritis, a compensable rating under Diagnostic Code 5003 based on noncompensable limitation of motion and/or objective findings or indicators of pain is not warranted.  See VAOPGCPREC 9-98.  Even with consideration of reports/findings of pain, less movement than normal, and interference with sitting, standing, and weight-bearing, the limitation of motion is only to a noncompensable degree.  The Board is aware of the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable.

The Board acknowledges that an April 2012 VA treatment record notes a positive McMurray's test in the right knee, and a finding of right knee instability.  However, this is the only notation of instability in the record, and three months later, the Veteran denied instability on VA examination, and no objective evidence of right knee instability was found.  Notably, the April 2012 finding of instability was attributed to a medial meniscus injury, not to his service connected PFS.  In light of the fact that all other medical evidence of record is in concurrence as to the absence of any right knee instability associated with his right knee PFS, the Board finds that a compensable rating based on recurrent instability is also not warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's right knee disability manifests as limited motion, pain, and associated functional impairment.  Therefore, the Board finds that the associated symptomatology and degree of disability shown is entirely contemplated by the rating schedule.  For these reasons, referral for extraschedular consideration is not warranted.

Furthermore, while the evidence of record indicates that the Veteran filed a claim for TDIU in October 2013, he specifically asserted in that claim that his service-connected psychiatric and lumbar spine disorders resulted in his unemployability, not his service-connected right knee.  As such, the Board does not consider that TDIU is a component of the current claim.  The Veteran does not contend, nor does the evidence show, that TDIU is warranted based upon the right knee condition that is the subject of the current increased rating claim.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the appeal must be denied.


ORDER

A compensable rating for right knee PFS is not warranted.  The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


